MEMORANDUM **
William Milton, a California state prisoner, appeals pro se the denial of his request to proceed in forma pauperis in his action under 42 U.S.C. § 1983. He contends that the district court erred in denying the in forma pauperis request for failure to provide a certified copy of a trust fund statement for the past six months, as required *714by 28 U.S.C. § 1915(a)(2), because prison authorities forwarded the statement to the district court multiple times. We review for an abuse of discretion. See James v. Madison Street Jail, 122 F.3d 27, 27 (9th Cir.1997) (per curiam). The record shows that the district court received the required trust fund statement. Accordingly, we vacate the district court’s order and remand for further proceedings.1
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant’s motion to file exhibits is granted. The Clerk shall serve a copy of the exhibits on the district court.